Banke, Judge.
Appellants were convicted of multiple violations of the Georgia Controlled Substances Act. On appeal, they attack the sufficiency of the affidavit upon which a warrant for the search of their residence was issued.
In the affidavit, given on July 17, 1982, the arresting officer averred that on July 16,1982, two individuals who had been arrested for possession of a large quantity of marijuana and LSD disclosed to police that they had purchased the contraband from the appellants in Forsyth County and had done likewise on four previous occasions. The officer further averred that appellant James Luck had one prior arrest for possession and sale of marijuana and that on numerous occasions other citizens had complained of the appellants’ drug activities.
Appellants attack only the time element of the affidavit, contending that it failed to provide specific facts from which it could be determined that there was a present likelihood of contraband being on the target premises. In this regard, an affidavit is sufficient if it affirmatively shows that the information is not stale. Keller v. State, 162 Ga. App. 100 (290 SE2d 204) (1982); Bachelor v. State, 143 Ga. App. 442 (238 SE2d 579) (1977). “[I]t is not necessary that ‘the precise date of the occurrence be given but it should appear from the facts that the occurrence should be so near in point of time to the making of the affidavit and the execution of the search warrant as to create a reasonable belief that the same conditions described in the affidavit still prevailed at the time of the issuance of the warrant.’ Fowler v. State, 121 Ga. App. 22, 23 (172 SE2d 447).” Lewis v. State, 126 Ga. App. 123, 127-128 (190 SE2d 123) (1972); See also Jackson v. State, 130 Ga. App. 6 (202 SE2d 206) (1973).
Although the affidavit here was given within 24 hours of the arrest of the two informants and indicates that the informants had purchased contraband on the target premises on several occasions, it fails to specify when the most recent purchase occurred or otherwise to provide a time frame which would indicate that the information was not stale. The trial court concluded that the information in the affidavit carried with it a clear implication that the informants’ drug purchase on the appellants’ premises had been recent, but such an implication or inference is no substitute for an affirmative showing of a definite time period. Accordingly, the affidavit was insufficient to support the search warrant.
The United States Supreme Court’s recent decision of Illinois v. Gates,-U. S.-(103 SC 2317, 76 LE2d 527) (1983), does not *465require a different result. In Gates, the Supreme Court abandoned the two-pronged test of evaluating the sufficiency of search warrant affidavits, developed from Aguilar v. Texas, 378 U. S. 108 (84 SC 1509, 12 LE2d 723), and Spinelli v. United States, 393 U. S. 410 (89 SC 584, 21 LE2d 637), which required a showing of the informer’s veracity and the basis of his knowledge, and adopted a “totality of the circumstances” approach. Neither Gates nor Aguilar and Spinelli, however, involved the additional requirement imposed by the Georgia courts of affirmatively showing that the information is not stale.
Decided September 12, 1983
Rehearing denied October 18, 1983
Jane Kent-Plaginos, for appellants.
Rafe Banks III, District Attorney, for appellee.
As the affidavit at issue in this case contains no information whatsoever from which the time of the informants’ purchase of the contraband may be determined, there was no basis for any reasonable belief that contraband could presently be found at the target premises, and the trial court erred in denying the motion to suppress.

Judgment reversed.


Shulman, C. J., Quillian, P. J., and Birdsong, J., concur. Carley, J., concurs specially. Deen, P. J., McMurray, P. J., Sognier and Pope, JJ., dissent.